Title: To Thomas Jefferson from Nicolas & Jacob van Staphorst, 30 June 1788
From: Nicolas & Jacob van Staphorst
To: Jefferson, Thomas


          Amsterdam, 30 June 1788. Acknowledge TJ’s letters of 28 May and 22 June. Request in former concerning letter to Trumbull anticipated by N. Hubbard’s having transmitted it to Daniel Parker to be given to TJ. Enclose “Second of our draft for £30 Stl.” On 21 Apr. account of United States charged ƒ426 for TJ’s draft to Turckheim and ƒ143.14 for that to Peuchen. Other items will be consolidated in one debit, as requested.—“We have already pressed Admiral Paul Jones to reimburse us the 100 Guineas” furnished under TJ’s guarantee, and will renew request as soon as they learn of his return to St. Petersburg, when they presume “He will be equally able and willing to discharge this Debt of Honor.”
        